 192DECISIONSOF NATIONALLABOR RELATIONS BOARDHyster CompanyandUnited Steelworkers of Ameri-ca, AFL-CIO. Case 10-CA-9160July 14, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn February 25, 1972, Trial Examiner JosephineH.Klein issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt herrecommended Order.1Contrary to our dissenting colleague, and as notedmore fully by the Trial Examiner, we find that therecord discloses with respect to the issue of agency,thatMaddox, chairman of the Town Council, wasmore than merely a prominent citizen who served asa reference for some of the Respondent's employees.Maddox testified that he discussed job applicants 75to 100 times with Paul, the Respondent's personnelmanager, that he referred 25 to 35 employees to theRespondent and that he spoke to Respondent'semployees about their jobs on 10 to 15 occasions.Applicants Stanford and Carruth were advised to seeMaddox by the Respondent's personnel manager,Paul. Applicant Taylor was advised by the Respon-dent's employees to talk with Maddox, and the sameadvice was given to applicant Smith by "peopletalking." The Respondent made no effort to discour-age the apparent impression of job applicants, itsemployees, and people in the community thatMaddox was its apparent agent. Applicants Taylor;Smith, Stanford, and Carruth were 'each hired afterindividual conversations with Maddox. During theseconversations,Maddox interrogated the applicantsconcerning their union activity and sympathy,threatened the discharge of employees who signedunion authorization cards, and threatened that theRespondent would move away if the employeeschose to be represented by the Union. Maddox alsomade appearances at the plant and discussed withthe employees the problems a union might create.Based on the foregoing, we find, contrary to ourdissenting colleague, thatMaddox's conversationswith Smith, Stanford, and Carruth warrant the TrialExaminer's 8(a)(1) findings and remedy.Concerning Stanford's discharge, the facts of whicharemore fully set out by the Trial Examiner, therecord shows that Maddox, as a result of hisinterrogation of Stanford, became aware in earlyAugust that Stanford had signed an authorizationcard and that Stanford thought that a Union "wouldhelp things out." Before this conversation, Stanfordhad received a merit increase and had been offeredthe opportunity to transfer to a job in which he couldmake more money. About 2 weeks after the conver-sation, a few days after the Respondent's personnelmanager and Maddox returned from a 10-dayvacation together, Stanford was discharged withoutany advance notice. Stanford's foreman was calledback into the plant from the first day of his vacationtoprepare Stanford's termination report and toadvise Stanford of his discharge. Stanford's jobcontinued to be performed after his discharge.Concerning the Respondent's retention of unionadherents who were more active than Stanford, weagree with the Trial Examiner that a violation of theAct does not have to be wholesale to be a violation.The record shows that Stanford is the only employeewhose union sympathies were shown to have beenknown to Respondent, and the only employeedischarged.With respect to Stanford's allegedwarnings as to his job performance, we note, as didthe Trial Examiner, that Stanford was never told thathisperformance was so poor as to place him injeopardy of discharge or disciplinary action. To thecontrary,employeesCarruth and Smith, whomStanford supplied with parts, testified that Stanfordadequately performed his work. The record showsthat Stanford was unaware of two adverse informa-tion reports which were a part of his personnel fileand further indicates that, in any event, the dates onwhich the reports were written are doubtful. In theforegoing circumstances, we agree with the TrialExaminer (1) that the Respondent had knowledge ofStanford's union sympathy and activity, and (2) thatStanford's discharge was discriminatorily motivated,so as to be violative of Section 8(a)(3) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders1The Respondent has excepted to certaincredibilityfindingsmade bywere incorrect.StandardDry Wall Products,Inc,91NLRB 544, enfd. 188the Trial Examiner It is the Board's establishedpolicynot to overruleaF 2d 362 (C A 3). We havecarefully examined the record and find no basisTrialExaminer's resolutions with respect to credibility unless the clearfor reversing her findings.preponderance of all the relevant evidence convinces us that the resolutions198 NLRB No. 11 HYSTER COMPANYthat the Respondent, Hyster Company, Sulligent,Alabama, its officers, agents, successors, and assignsshall take the action set forth in the Trial Examiner'srecommended Order.CHAIRMAN MILLER,dissenting in part:Iwould affirm the Trial Examiner only withrespect to the 8(a)(1) findings based on the state-ments and conduct of Respondent's personnelmanager, Billy Paul, and would dismiss all otherallegations of the complaint.I find the record evidence far too slim to support afinding thatMr.Maddox, chairman of the TownCouncil, was an agent of Respondent. The IndustrialDevelopment Board, of which Maddox had previ-ously been chairman, engaged in a practice commontomany communities which attempt to attractindustry-i.e., that of purchasing land, erecting aplant, and leasing it to an industrial concern on anonprofit arrangement, financing the promotionalventure through a bond issue. Clearly such arrange-ments create no agency relationship.The only other evidence tending to support anagency relationship is the Trial Examiner's findingsthatMaddox played a role in the employment ofcertain individuals by Respondent. The record doesshow that Maddox, a prominent local citizen, wasfrequently listed as a reference by employees, andthatRespondent checked out such references. Be-yond that, which would, of course, have no probativevalue in establishing agency, the Trial Examiner'sfindings are supported by very little solid evidence.While she found that Smith, for example, had beenadvised to consult Maddox, the record shows thatSmith on his own initiative had gone to Maddox,Maddox had suggested Smith apply at Respondent'splant, and Smith then listed Maddox as a reference.She also found that Carruth was told to see Maddoxbefore reporting to work, but the record of Carruth'stestimony on this point is so confused as to be almostunintelligible. Taylor was not advised by anyone onRespondent's behalf to see Maddox.Thus, the record would much more securelysupport a finding that local people seeking ajob withRespondent found it to be to their advantage to havethe support of a prominent local citizen, and that anumber of them believed Maddox to be such aperson, and also one whose recommendations werevalued by Respondent.Such facts do not establish a preponderance ofevidence-nor indeed evena prima faciecase-ofagency, either as a matter of general law or on thebasis of any existing Board precedent.Thus, I find no grounds for holding Respondentliable for any improper statements made by Maddoxand would impute no knowledge to Respondent ofevents known only to Maddox.193As to the 8(a)(3) finding, there is both a paucity ofevidence of knowledge by Respondent of Stanford'sunion activity, no proof of any animus towardStanford because of his limited union activity, noevidence that any other employee (many of whomwere far more active union supporters than Stanford)suffered any kind of discrimination at the hands ofRespondent, and ample proof that Stanford hadbeen warned many times during his probationaryperiod of the inadequacies of his performance. Inthat state of the record, I cannot agree that the TrialExaminer's finding of an 8(a)(3) violation should beallowed to stand.The above reasons underlie my partial dissent, thescope of which is set forth in the first paragraph ofthis opinion.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN, Trial Examiner: This case was triedin Vernon, Alabama, on November 22 and 23, 19711 on acomplaint issued on October1againstHyster Companypursuant to a charge filed on August 23 by UnitedSteelworkers of America, AFL-CIO,alleging various actsof interference with employees' rights in violation ofSection8(a)(1)of the Act2 and the discriminatorydischarge of an employeein contraventionof Section8(a)(1).All parties were afforded full opportunity to be heard, topresent oral and written evidence,and to examine andcross-examine witnesses.The parties waived oralargumentand after the hearing the General Counsel andRespondentfiledbriefs.Upon the entire record, observation of thewitnesses,and consideration of the briefs, the TrialExaminer makes the following:FINDINGS OF FACT1.PRELIMINARY FINDINGSA.Respondent is, and has been at all times materialherein, a Nevada corporation, with an office, plant, andplace of business in Sulligent,Alabama,where it is engagedin the manufacture, sale, and distribution of lift truck partsand material-handling equipment. During the past calen-dar year, a representative period, Respondent sold and;shipped finished productsvalued in excessof $50,000'directly from its Sulligent plant to customers outsideAlabama. Respondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.B.United Steelworkers of America, AFL-CIO, is, andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.1Except where otherwise indicated,all dates herein are in 19712NationalLaborRelations Act, as amended(61 Stat 136, 73 Stat 519,IU.S C. Sec151,et seq ) 194DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE UNFAIR LABOR PRACTICESA.The IssuesThe complaint alleges that on several occasions in June,July, and August Respondent, through William Paul,3 itspersonnel manager at Sulligent, and its agent, James H.Maddox, chairman of the Sulligent Town Council, inter-fered with employees' rights guaranteed by Section 7. Inaddition, it is alleged that on August 18 Respondentdischarged employees Willis Stanford because of his unionactivities. In addition to the usual factual and credibilityquestions, the issue ofMaddox's role as an agent ofRespondent is raised.B.The SettingLamar County is essentially rural but has some relativelysmall industry.At least as recently as 1969 it was anonunion island surrounded by areas in Alabama andMississippi with unionized plants. According to Respon-dent's personnel manager, there are now two unionizedplants,ofunspecified size, in Lamar County.4 Theevidence establishes that the union or nonunion status ofall businesses within the area is generally well known in thecommunity.Respondent,with its principal office in Portland,Oregon, is a large company with facilities in variouslocations in the United States and in several foreigncountries. In 1969 Respondent decided to build a newplant.Before choosing a site it investigated severallocations, including Sulhgent, Alabama. Commencing inApril 1969, Respondent's representatives conferred withmembers of the Sulligent Industrial Development Board, apublic corporation created in 1961 for the purpose ofpromoting industry within the town. Its members areelected by the Town Council. The board obtains anyneeded funds from the Town Council. James H. Maddoxwas chairman of the board from its creation until 1964,when he became chairman of the Town Council, in whichcapacity he now serves. He operates a Ford sales andservice agency and an American Oil Company dealershipin Sulligent. Among the town's most eminent native sons,Maddox has been a guiding light and dominant force intheactivitiesof the Industrial Board, including itsrelationship with Respondent. Also intimately involved inthe board's activities is Frank Buckley, a local businessmanand mayor of Sulligent.Respondent's representatives initially inquired aboutsuch social matters as housing, schools, churches, transpor-tation, etc., and such industrial facts as the availability ofsuitable land, power, trainable labor, etc. A. A. Mann, whowas to be the plant manager, asked if there were anyunionized plants in Lamar County and received a negativereply. In October 1969 Respondent chose Sulligent as thesite for its plant and a tentative agreement was executed byRespondent and the board around February 1970. Respon-3At the hearing,Mr Paul identified himself as Billy Paul, which is thename by which he is known and which he apparently uses for all purposesA Stanford,however, quoted Maddox as having said in August 1971 thatthere are no unionized plants It is possible that Maddox made thatstatement about the town of Sulligent, as distinguished from the entirecounty of Lamar.dent commenced some operations in an existing buildingin the nearby town ofBeaverton.On June 1, 1970, a formal agreement was executed,under which the board was to purchase the necessary land,build the plant according to Respondent's specifications,and supply specific equipment. The board, as "lessor," wasto finance the entire project by issuance and sale of $2.5million in tax-free mortgagebonds,amortizable over 19years, ending in June 1989. The project and any incomeand profits therefrom were also to be taxfree. As "rent,"Respondent is to pay the amounts of the principal andinterest on the bonds as they become due plus expenses ofthe trustee. The "lease" runs until 1995, with options in theCompany to renew until 2010 at an annual "rent" of$2,000. Respondent has the option to terminate the leaseand/or purchase the project for $1,000 upon payment ofthe amounts due on the bonds.While the board is formally designated as a "lessor," it isthe sole source of financing, with the town's credit pledgedin the substantial amount of $2.5 million .5 Manifestly, thetown's financial involvement alone makes it, in practicaleffect,ifnot technically, a joint venturer criticallyconcerned with the successful operation of the plant.Respondent introduced into evidence an article from theeditorialpage of the page of the Danville,Illinois,Commercial-NewsofSeptember 1, 1971. The article,entitled "Hyster's Newest Plant Vital in Sulligent, Ala."resulted from a visit paid by representatives of thenewspaper,when they were graciously entertained bycompany officials with local dignitaries, including Maddoxand Mayor Buckley. The newspaper item says,inter alia:One is struck with the youthful work force, both officeand manufacturing . . . . Each new employee, un-spoiled in thought or work habits, is trained on the job.ssarsSulligentas a location was no accident. Twentycommunities were studied by experts. Sulligent wonover a Mississippi town because of such matters asbetter schools, sewers, water supply, town attitudes, etc.Maddox and Buckley, apparently major spokesmen for the"town attitudes," are both outspokenly opposed to laborunions, having expressed the opinion that unionizationwould hamper the growth of Sulligent and damage thelocal economy by strikes. Personnel Manager Paul, thetop-ranking Sulligent native at the plant, shares Maddox'sand Buckley's opinions on unionization.The Sulligent plant began operations around the end ofFebruary or early in March, with the Beaverton plantcontinuing to perform certain auxiliary operations. ByApril, total employment reached 70, where it stayed untilAugust 18, the date of the discharge here involved. At thetime of the hearing, there were 100 employees. Thephysical plant was so designed and constructed as to allowfor great expansion.5Maddox testified that the boardwas originallyorganized to refinanceMcCoyManufacturingCompany, alocal garmentplant.According toMaddox,in that connection the board issued $100,000 of bonds in 1961 and$150,000 in 1965. In November 1971, with around 375 employees, McCoyhad closed (hopefullynot a permanentclosure). HYSTER COMPANYRespondent has held several ceremonial and socialfunctions attended by company officials and the town'sofficials and eminent citizens. There also has been at leastonemajor event, dedication of plant, with generalcommunity attendance.At all such functions greatemphasis has been placed on the Company's hopes andplans for expansion. The eventual goal is a work force of500 to 600 (or even possibly 800) employees. Respondenthas pledged to make the plant a truly local, communityproject, eventually to be managed by local citizens.C.The Events Here Involved1.The alleged violations of Section 8(a)(1)a.BillyPaulMr. Jack Bradley, a Sulligent native, now lives inBirmingham,Alabama. He appearedat the hearing as a"Union Representative" on behalf of the Charging Partybut did not testify. Paul, also a native of Sulligent, had alsolived in Birmingham for an unspecified period precedingMarch 1970, when he had returned to Sulligent to work forRespondent. Paul testified that he hadseenBradleyinfrequently in Birmingham. On cross-examination Paulconceded that he was aware of Bradley's identificationwith the Union .6Bradley initiated a campaign to organize Respondent'sSulligent employees, but it is not clear when such activitybegan. Paul testified that he had seen Bradley in Sulligentas early as August 1970 but the two men had not spokenuntil sometime around April or May 1971, at which timeBradley said he was working, not vacationing. Other thanPaul's testimony, there is no affirmative evidence ofBradley's presence or organizational activity in Sulligent atany time before the middle of July 1971.Employees Freddy Carruth, Joe Wayne Smith, andWillis Stanford (the alleged discriminatee herein) testifiedthat they signed union authorization cards on July 14, 16,and 19, respectively. They became the employee organizingcommittee and solicited cards from other employees.Respondent contends that the testimony concerning thesigning and solicitation of cards, and the dates thereof,should be discredited because no cards were offered inevidence and, apparently, because Bradley was not calledto corroborate the employees' testimony. The acts ofsigning and the dates thereof were relevant, but these factscould be established by oral testimony. The testimony ofthe employees was undisputed and Respondent hasadduced neither evidence nor argument which would tendto provide any basis for disbelief. Under such circum-stances, corroboration was unnecessary and not in theinterest of expeditious hearing.Carruth testified that he signed a union card, uponBradley's solicitation, at his home on July 14. Shortly6 "Q Youknew Jack Bradley was employed by United Steelworkers,didn't you'' A. Yes sir,Iknew he was employedby TCI,Tennessee Coal andIron in Birmingham I knew he was a-I knew he was a steward-is thatwhat you call it?"7According to Carruth,theUnion was discussed at virtually all the"gnpe sessions" that Paul periodically held with groups of employeesCarruthmaintained that Paul somehow caused employees to raise thesubjectAlthough there was considerable testimony concerning the "gnpe195thereafter, in Paul's office, Paul asked Carruth if he knew"Jack Bradley was around." When Carruth said he knew"nothing about it," Paul said, "Well, you'd better watchout because we'll be down' for us to watch our step."Carruth testified that, although he has known Paul a longtime and frequently drops byPaul's officeto chat, July 15was the only time Carruth specifically recalled theirspeaking of the Union.7Paul,on the other hand, testified concerning threeoccasions on which he and Carruth talked about theUnion. Paul testified that in March, while they were stillworking at the Beaverton plant, Carruth came into Paul'soffice-... he was awfully upset. He just said, Billy, Iunderstand I've been linked with the Union, there's arumor going around in the shop." And I said, "Freddy,don't worry about rumors, just do your job." And hesaid, "Well, I just wanted you to know I haven't been.8Paul further testified that on July 1 Carruth reported thatBradley and another man had visited Carruth's home andspent a great deal of time trying to persuade Carruth tosign a union card. And then, according to Paul, CarruthvisitedPaul's office on July 15 and volunteered theinformation that "Jack's back in town" and Carruthunderstood that Bradley was "seeing some of our people."Paul replied that he knew Bradley was in town but had notheard anything about Bradley's visiting employees at theirhomes. Paul maintained that Carruth had taken theinitiative in each conversation and that Paul had not askedhim any questions.Respondent contends that Carruth "lied unabashedlyabout the timing of [his] conversation with Paul" becausehe said that Paul called him into the office "right after [he]signed the card" and "right there," while also testifyingthat he had signed the card at home. However, immediate-ly before using the quoted words, Carruth had dated theconversation as "right after July the 14th or the 15th."Nothing in Carruth's demeanor or in his occasionallyimprecise choice of words suggests to the Trial Examinerthat the witness was fabricating or attempting to give theimpression this his conversation with Paul occurred withinminutes after the card was signed. On the other hand,Paul's testimony is confused.If,asPaulmaintained,Carruth had reported on July 1 concerning a home visit byBradley, Paul could not have disclaimed knowledge ofsuch home visits when talking to Carruth on July 15. It ismost unlikely that Carruth, who, as one of three employeeorganizers, had solicited 15 or 20 union cards, would havevoluntarilymentioned Bradley's activity to Paul. Respon-dent has suggested no explanation for such apparently self-defeating conduct by Carruth. On the basis of theprobabilities, togetherwith careful observation of thedemeanor of the witnesses, the Trial Examiner creditssessions," the complaint does not allege any violations based on thesemeetings8ForemanKenneth Hierman testified that Carruth made a similarstatement on August2.The complaintdoes not allege any conduct ofHierman as violativeof the Act,and Carruth was not examined concerningany such conversation with Hierman.Maddox's testimony concerningstatementsby Carruthis discussed below 196DECISIONSOF NATIONALLABOR RELATIONS BOARDCarruth as to his conversation with Paul on or about July15.Paul's statements, as quoted by Carruth, amount to aquestion designed to elicit information concerning organi-zational activities among the employees and a threat ofunfavorable, though unspecified, consequences to theemployees if they dealt with Bradley, a union organizer. Assuch thestatementswere violative of Section8(a)(1).Employee Johnny Lynn Taylor testified that in March,while still at school, he applied to Paul for employmentwith Respondent. In June he spoke to Maddox about thematter. Three weeks later he saw Paul again and was hired.Taylor testified as follows concerning the final interview:... [Paul] started, he wanted to tell me about theplant, how young it was and how it was growing, andhe asked me did I know anything about the Union andI told him no, I hadn't worked under a union plant.And he told me if any of the union people came aroundand seen me not to sign a card, to come back and tellhim what we talked about.Taylor said that the interview lasted about 20 minutes, asubstantial part of which was devoted to the Union, butPaul "just talked mostly about how the plant was going togrow," and "said if the Union come in it wouldn't grow."Taylor said very little-"mostly listened." Taylor was surethat it was not he who had raised the subject of the Union.According to Paul, the hiring interview was a fairly longone, in which Paul emphasized the plant's rosy prospectsand Taylor's opportunities for a great future if he workedhard. Paul testified that he also outlined the Company'swork rules and similar matters. Paul denied that a union orunionshad been mentioned at any time during theinterview.The Trial Examiner credits Taylor and, on the basis ofhis testimony, finds that Paul unlawfully interrogatedTaylor concerning union activities and solicited him toreport on future activities.Stanford testified that in his final employment interview,on June 1, he told Paul that Mayor Buckley has advisedStanford to tell Paul that "I didn't care anything about theunion, that the work was the only thing I was after."9 Paulthen said that he understood that Stanford worked under aunionat the Walker Manufacturing Company, whereuponStanford said that he had done so "only for about twomonths." According to Stanford, Paul then said "that theydidn't want a union up there at the plant, that if everybodycould work together, they wouldn't care anything about aunion." Stanford was thereupon hired and reported towork the next day. Despite Paul's denial, the TrialExaminer credits Stanford.Respondent argues that Paul's statements, as quoted byStanford, do not establish unlawful interrogation, sincePaul was at most making an observation which called forno reply. The fact that Stanford had previously worked forWalker was stated on his employment application and itwas a matter of common knowledge that Walker was aunionized plant. In the Trial Examiner's opinion, Paul'sreference to Stanford's prior employment at a unionizedplant could have had no purpose other than to elicit someindication of Stanford's feelingsor opinions about unionsat the time of the interview. Stanford's reply that he hadworked in a union shop for only a short time was a naturalreaction of a job applicant to Paul's statement. According-ly, the Trial Examiner finds that Paul unlawfully interro-gated Stanford. Paul's additional statements concerningtheundesirabilityof a union appear to have beenpermissible expressions of opinion. Their context, being anemployment interview, is insufficient to convert them toviolative statements.b.James H. Maddox(1)AgencyThe great community of interest between Respondentand the town of Sulligent (through the Town Council andthe Industrial Development Board)ismanifest.Theirs wasnot a common commerciallease arrangementbut rather asituationinwhich the community has staked its credit inthe amount of $2.5 million and Respondent has beenafforded tax-free operations financed by tax-exempt bondsissued by a public body. There is a continuing interdepen-dence of town and company.As chairman of the Town Council (and previouslychairman of the Industrial Development Board), Maddoxisvitally concerned for the success of the venture. And, aswould be expected, he has considerable influence with boththe Company and the local citizens.On directexamination,employee Taylor testified that,on the advice of some Hyster employees, he had spoken toMaddox when seeking a job with Respondent. On cross-examination by Respondent's counsel,Taylor testified asfollows:Q.Did you hear of anybody else getting a job bytalking to Mr. Maddox?A. I've heard about somegoing to see him.Q.He's a pretty influential guy, isn't he?A.Yes.Q.He can get a guy around town, can't he?A.From what I hear he could.Maddox testified that he has discussed job applicantswith Paul 75 to 100 times and has referred from 25 to 35employees to Respondent. "Probably 10 or 15 times"Maddox has spoken to preser t employees of Respondentabout their jobs. It was stipulated that, of Respondent'scurrent employees, 24 listed Mayor Buckley and 15 listedMaddox asreferenceson their employment applications.There is considerable evidence of the role played byMaddox and Buckley in relation to the employment ofspecific individuals. For example, Carruth's application,filed on October 13, 1970, listed Maddox asa reference. Inan interview, Paul told Carruth to talk to Maddox. About 2weeks later Carruth, without havingseenMaddox, re-turned to speak to Paul. Paul told Carruth to report towork the next Sunday evening, but to see Maddox beforethen.When he arrived at the plant at the designated time,Carruth met Maddox just outside the door. Maddox spokeof the great future of the plant andits virtuesfor a youngemployee. According to Carruth, Maddox "said if we everwent union and we go out on strike and all that, that9 Stanford's prior contact with Buckley is discussed below. HYSTER COMPANY197Hyster would move out on us. Said it just won't be thesame,if it stayed it wouldn't ever grow no more." 10Employees Taylor and Smith both testified that afterthey had filed applications for employment with Respon-dent but had not been hired, they were advised to consultMaddox. Taylor's advice came from Hyster employees,and Smith's came from his father, a former employee ofMaddox, and from "people talking." Each of them washired shortly after having spoken to Maddox.Stanford filed an employment application with Respon-dent in April 1970, but was not hired at that time. In May1971 some of his friends who worked for Respondent toldhim that if he wanted a job he should see Maddox.Thereupon Claudeus J. Collins, a district commissioner ofLamar County, under whom Stanford was then working,spoke to Maddox and thereafter reported to Stanford thathe should see Paul. Stanford did so and for the next fewdays tried unsuccessfully to reach Paul by telephone. OnTuesday, June 1, Stanford telephoned Paul's office againand was told that Paul was busy but would return the call.Stanford left his present telephone number, which was in aservice station where Stanford had stopped in the course ofhiswork. It was not a station he regularly frequented.Shortly thereafterMayor Buckley telephoned Stanford.According to Stanford, Buckley said that he understoodfrom Paul that Stanford wanted to work for Hyster.Buckley then said that "they tried hard up there to get theplant, that they didn't want no union." When Stanfordreplied that he did not care about the Union and his onlyconcern was to get a job, Buckley said it would be a goodidea for Stanford to repeat that to Paul when he went tosee him.Stanford went to see Paul the next day and washired. Buckley conceded that he telephoned Stanford. Hemaintained that he called only to say that he heardStanford was in line for a job and that Hyster was a finecompany to work for. Buckley said that he normally makessuch calls, since, as the mayor and a concerned citizen, heengagesin such social niceties. He did not explain whysuch a gracious gesture could not have awaited a morepropitious time, when Stanford was at home, not on hisjob. Buckley denied that Paul had asked him to call or thathe had told Paul he would call Stanford. However, Buckleywas unable to explain precisely how he had learned whereStanford could be reached at that time. He conjecturedthat he had probably got the number from Stanford'sparents, who had visited Buckley's hardware shop, but heconceded that he might have got it from Respondent.There is no explanation of how Stanford's parents mighthave known Stanford's whereabouts at that time. Andthere is no evidence that Paul himself ever did returnStanford's call. The only reasonable inference, therefore, isthat Buckley called Stanford at the request and/or onbehalf of Paul, and the Trial Examiner so finds. Buckleyconceded that in his telephone conversation he "gotaround to telling [Stanford] how [Buckley] felt aboutunions,"which was decidedly negative.Stanford further testified that around the end of July hewas told by Paul to go to see Maddox. Stanford did not seeMaddox until August 9. At that time Maddox andStanford talked about ordering some parts for repair ofStanford's car. According to Stanford, with the automobilebusiness concluded, Maddox turned to the subject of theUnion.Maddox asked if he had ever spoken about theUnion to Stanford and Stanford said "No." Maddox thenasked how Stanford felt about a union, and Stanfordreplied that it would help. Maddox then asked if Stanfordhad signed a union card, to which Stanford answered inthe affirmative. Stanford's testimony continued:[Maddox] said, "Well, let me tell you some thingsthen," he said that no other companies was organizedand that the plant would pick its things up and moveaway. And he said if anyone was caught, you know,talking about union or anything like that, the companywould fire them... .Paul denied having told Stanfordto seeMaddox.Maddox and Paul both testified that they had been out oftown together on a vacation on August 9. Maddox,however, testified that about a week or 10 days before thathe had talked to Stanford about ordering parts forStanford's car and had also spoken about the Hyster plant.But he denied that the subject of the Union wasmentioned.Maddox testified that he had said he hopedthings were going well at the plant and "That thing meansa lot to me and I'd hate to have any trouble up there andthings don't go as planned .... I'm looking forward tothe day they are working five or six hundred people upthere."Stanford testified that he established the date of thisconversation because he had gone downtown to get somemedicine for his baby and the date on the medicine bottlewas August 9. He did not produce the bottle. Paul andMaddox testified that they and their families had been onvacation, in a hotel, at the time. They did not produce anyreceipts.In itsbrief,Respondent says that the date of thisconversationwas an "unimportant detail." The TrialExaminer believes that the participants considered the date"unimportant" and thus had no motive for falsifying. TheTrialExaminer believes thatin this instanceMaddox'srecollection is themore accurate and thus finds thatconversation betweenMaddox and Stanford occurredaroundAugust 1 rather than August 9, as Stanfordrecalled.Despite Stanford's error as to the date, the TrialExaminer credits his testimony that Paul told him to seeMaddox and also credits Stanford's version of theconversation with Maddox.The General Counsel contends that the foregoingevidence establishes that Maddox, as chairman of the citycouncil, was an agent of Respondent. I I Respondent, on theother hand maintains that the evidence establishes onlythatMaddox,as an eminent, influential member of thecommunity, assisted local citizensin securingemploymentby serving as reference for them.The close relationship between Respondent and the10This conversation,occurring more than 6 months before the chargeSuch an allegationwouldhave been surplusage because there is nowas filed, is not alleged or foundto be violativeof the Act It is referred toallegation that Buckley engaged in any conduct violative of theAct. Theonly aspart of a pattern in determining the relationship between Maddoxevidence concerning Buckley is relevant,however, since his position vis-a-and Respondent.visRespondent and the town is similar to Maddox's and tends to show a11There isno allegationthatMayorBuckley was Respondent'sagentpattern of relationship between the town officials and Respondent 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDboard, was, of course, a matter of general public knowl-edge.Not only had the plant been financed by bondsissued by the board, but the town officials were prominent-ly included in all publicized ceremonial events conductedby Respondent.The evidence establishes that, before Hyster choseSulligent as the site for its plant, it sought and securedinformation that there were no unions in Lamar County.There is no evidence that thereafter Company and townrepresentatives "officially" discussed the union situation.But there was no evidence denying the reasonableassumption that on a private or unofficial basis the matterwas discussed. Paul testified that he and Maddox haddiscussed unions "in general" but had not discussed thepossibility of one coming into the Hyster plant or themeans of keeping unions out of the plant. This testimony,however, is inherently incredible. There would be nothingunlawful or sinister in their conferring on the mosteffectivemeans for countering a union organizationalcampaign. So long as there was no coercion or unlawfulinterference with employee rights, there is no reason whythe Company could not enlist the persuasive powers andadvice of the citizenry. The Trial Examiner discreditsRespondent's contention that a virtual wall was erectedbetween the Company and the town so far as unionizationwas concerned. Even in the absence of specific creditedevidence that Respondent had individual employees speaktoBuckley or Maddox, the evidence as a whole wouldestablish that Respondent's representatives and the mem-bers of the Industrial Board and the Town Council soacted as to hold Maddox out as an agent of the Company.While no two cases ever present identical facts, the TrialExaminer believes that the present case falls within theprecedent ofColson Corp. v. N.L.R.B.,347 F.2d 128, 137(C.A. 8), cert. denied 382 U.S. 904, enfg. 148 NLRB 827;N.L.R.B. v. Lake Butler Apparel Co.,392 F.2d 76 (C.A. 5),enfg. in pertinent part 158 NLRB 863, 873-874;Amalga-matedClothingWorkers [Hamburg Shirt Corp.] v.N.LR.B.,371 F.2d 740, 744 (C.A.D.C.), enfg. 156 NLRB511;Henry I. Siegel Co. v. N. L. R. B.,417 F.2d 1206 (C.A.6), enfg. in pertinent part 182 NLRB No. 88. In the wordsof Judge Leventhal in theHamburg Shirtcase, the TrialExaminer here finds that Respondent's conduct was suchas to lead to "the employees' reasonable and predictableconclusion that the business leaders in inveighing againstthe Union were serving in effect as organs of communica-tion from management." In the main, Respondent appearstohave used the community leaders as prestigiousspokesmen so that company officials could personallyavoid violative statements.Respondent citesOttenheimer and Company,144 NLRB38, 39, fn. 1, andSpartonManufacturing Co.,150 NLRB948. InOttenheimerthere appears to have been no "jointventure" between the employer and the community. A12Respondent quotes the following sentence fromOttenheimer"Even ifwe were to assume that Respondent's failure to disavow the action of [thelessor] constituted an affirmance thereof, there is still lacking an essentialelement for the creation of an agency relationship in that there is no proofthat [the lessor] purported to act as the agent of the Respondent.Thatstatement should be contrasted with the later pronouncement by theDistrict of Columbia Circuit inHamburg Shirt v N.LR B,371 F.2d at 744"Clasped together under the stimulus of small town economics, thegroup of businessmen had formed a corporation whichleased the premises to the respondent, but, so far asappears, it was a straight commerciallease transaction, asdistinguished from the presentcase,where the localgovernment's credit was pledged through tax-free bondsand without profit. Additionally,there wasno evidencethatOttenheimer had initiated or participated in thelessor's antiunionactivities,whereas inthe present case theTrial Examiner has found that Paul on occasions causedMaddox or Buckley to speak to employees. Further, inOttenheimerthere is no indication that employees or othershad any reasonable basis for believing that the employerand the lessor corporation were acting in concert. Theholding was simply that the lessor "did not become theagent of Respondent merely because Respondent re-mained silent after it learned that [the lessor] had repeatedits own threat that unionization of the plant would cause ittomove." InSparton,while the land on which the plantwas built had been virtually donated, there was nocontinuing financial relationship between the companyand the community. There was no evidence that thecompany had either instigated or ratified any action by thetwo local citizens who had made the invidiousstatementsin issue.Finally, it should be observed that, except forSparton,no later case has citedOttenheimeras authority onthe pointhere in issue.The more recent judicial and Boardcasescited above represent the current trend.i2(2) Statements to employeesEmployee Smith had sought Maddox'sassistance inobtaining employment with Respondentsometime inFebruary.13 He signed a union card on July 16, thereaftersolicited cards from other employees, and servedas one ofthree employees composing the organizingcommittee.Sometime around the end of July he visited Maddox'splace of business to obtain some parts for his car. Smithtestified that he was called into Maddox's office. Accord-ing to Smith, Maddox asked if Smith had seen Bradley,who Maddox understood was "down here trying toorganizeHyster."When Smith said he hadnot seenBradley,Maddox said, "We don'twant a unionin Hyster,not right now. . . . Maybe about five or six years."Maddox asked Smith to tell any union supporters "to put itoff for five or six years." Despite Maddox's denial, theTrialExaminer credits Smith and finds that Maddox'squestion concerning Bradley was unlawful interrogationdesigned to elicit information concerning the employees'union activities.Employee Carruth testified that around the middle ofJuly he was at Maddox's place of business to make adownpayment on a tractor he was buying. Carruth testifiedthat he was called into Maddox's office, where Maddoxspoke approvingly of the Hyster plant. Carruth's testimonycontinued: ". . . then he brought up he heard I had beenCompany andthe community were linked in a kind of point venture,rootedin an overlap of financial interest. In this contextthe Company's silence isexpressiveThe Companymade no effort to dissipate the impression thatthe local entrepreneursspokewith its authority,nor did theCompanyrepudiatetheir grimforebodingsof the consequenceof Union victory."13Statementsmade byMaddox at that time are not alleged as violativeof the Act The evidenceleaves in doubt whether such statements weremadewithin the 6-month period allowed under Sec. 10(b). HYSTER COMPANY199pushing the union, for me to go and get my name clearedup with Billy Paul. When I was going out the door, he toldme that they had 50 men to every one man working therewatching out for the union." Maddox conceded that hehad had a conversation with Carruth on or about July 14.According to Maddox, Carruth was executing a contract inthe bookkeeper's office, beside Maddox's private office.Maddox testified that Carruth volunteered the informationthat the "union people" had been to his house and stayed along time, despite Carruth's desire to go to bed. AccordingtoMaddox, Carruth asked what Maddox would have doneand Maddox replied that he "would have turned [his] backon them and went to bed." Maddox also testified that CarlReeves, his bookkeeper, was present during the conversa-tion. Reeves was not called to testify.Carruth signed his union card on July 14 and, as amember of the organizing committee, solicited 15 to 20other cards. Under the circumstances, it is most unlikelythat he would complain to Maddox about the Union'sactivities.On the other hand, it would be natural forMaddox to express his opinion as to the disadvantages ofunionization.On all the evidence, including carefulobservation of the demeanor of the witnesses, the TrialExaminer credits Carruth.14 Maddox's telling Carruth toget his "name cleared up with Billy Paul" amounts to apotent, if indirect or veiled, threat of adverse treatment foradhering to the Union.The statement that "they had 50 men to every one manworking there watching out for the union," which Carruthattributed toMaddox, is, standing alone, somewhatambiguous.However,when coupled with the furtherstatement that Maddox had heard that Carruth "had beenpushing for the union," it can readily be understood as astatement creating the impression that the union activitiesof Respondent's employees were being kept under surveil-lance.Accordingly, the Trial Examiner finds that Respondent,throughMaddox as its agent, violated Section 8(a)(1) ofthe Act on or about July 15 by creating the impression ofsurveillance and by threatening adverse treatment forsupporting the Union.As found above, around the beginning of August,following a direction by Paul, Stanford spoke to Maddox.Stanford's and Maddox's contradictory versions of thesubstance of the conversation are set forth above. Summa-rized, Stanford testified that Maddox said that Respondentwould move away if a union came in and threatened thatanyone caught talking about the Union would be dis-charged. Maddox maintained that he simply asked "Howeverything was getting along at the plant" and said hehoped things were all right because he would "hate to haveany trouble up there and things don't go as planned."Maddox did not indicate what kind of "trouble" he had inmind which would cause things not to "go as planned."On all the evidence, including careful observation of thedemeanor of the witnesses, the Trial Examiner creditsStanford. On the basis of his testimony, it is found that14In the Trial Examiner's opinion,contrary to Respondent's, Carruth'spossible failure to distinguish betweenMaddox's pnvateoffice and thebookkeeping office athis place ofbusiness is no reason for doubtingCarruth's veracity or accuracySince thebookkeeper did nottestify, theTrial Examiner is inclined to creditCarruth's testimonythatthe conversa-Respondent, throughMaddox as its agent, unlawfullyinterrogated Stanford concerning his union activities, andthreatened discharge for union activity and plant removalifthe employees chose to be represented by a union.2.The discharge of Willis Stanforda.The basiccontentionsStanford signed a union card on July 19 and thensolicited cards from other employees. As previously found,around the beginning of August, in answer to questions byMaddox, Stanford said he thought the Union would helpat the plant and disclosed that he had signed a card. About2 weeks later, a few days after Paul and Maddox returnedfrom a 10-day vacation together, Stanford was discharged,without any advance notice. Based on all the circum-stances, the Trial Examiner specifically finds that Maddoxpassed on to Paul the information he had obtained aboutStanford.In addition, even absent such specific evidence ofcompany knowledge, because ofthe smallnessof the plantand the general nature of this closely knit small communi-ty, it would be reasonably inferred that the progress of theUnion's organizational activities and the identity of theactive employee solicitors were known to Respondent.N. L. R. B. v. Pembeck Oil Corp.,404 F.2d 105, 110 (C.A. 2),remanded 395 U.S. 828.The abruptness and timing of Stanford's dischargeestablisha prima faciecase of discriminatory actionviolative of Section 8(a)(3).N.L.R.B. v. Montgomery Ward& Co., 242 F.2d 497, 502 (C.A. 2), cert. denied 355 U.S.829; N.L.R.B. v. Mid State Sportswear, Inc.,412 F.2d 537,539 (C.A. 5). "The Company had the burden to comeforward with an adequate explanation for discharging[Stanford] oncea prima faciecase of possible discrimina-tionhad been established by the General Counsel."N.L.R.B. v. Standard Container Co.,426 F.2d 793, 794(C.A. 5).Respondentmaintains that the primary reasons forStanford's discharge was that he was an unsatisfactoryemployee. The timing and abruptness of the discharge wereallegedly dictated by Respondent's desire to terminate theemployee before the end of his 90-day "probationaryperiod." Contributing to the discharge, though of second-ary importance,15 according to Respondent, were Respon-dent's decision to change its method of handling materialsand its being overstaffed.b.The chronologyStanford commenced working for Respondent on June 2as a "material moveman." Using a gasoline poweredforklift truck, he brought materials from the storage areaoutside the production area to the various machines andremoved finished products from the machines. In general,he learned what materials were needed by watching themachines, by having machine operators tell him when theytion took place in Maddox's pnvate office.15 In its brief Respondentsays. "Like the elimination of the movemanjob, the inflatedemploymentlevelwould not, without more, have broughtabout Stanford's discharge .. " 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDneeded materials, and by receiving material slips from themachine operators. He also was responsible for providingthemachine operators with empty chip barrels for scrapand for removing full chip barrels. He also was chargedwith keeping tote boxes in place, with the aisles betweenrows of machines clear.His first supervisor was Larry Butler. On June 21 Butlerrecommended Stanford for a merit increase of from $2.16to $2.27 per hour. The recommendation, approved by P.Carter,Paul,and Plant Manager A. A. Mann, read:Willie seems to be learning how to carry out his dutieswell and is open to any suggestions that would improvethese duties. He has also made some suggestions onhow to speed up the operation of his duties.Butler testified that he recommended the increasebecause Stanford had suggested that the material move-man be supplied with a schedule of production for the next3 to 4 days so he could better anticipate the men's needs.16Butler did not inform Stanford of the merit increase beforeits effective date, July 5.As of June 28 Butler was transferred to the second shift.He testified that, during the short time between hisrecommending the raise and his transfer, he noticedStanford's work "gradually starting" to deteriorate. How-ever,Butler filed no "information reports," did notmention the matter to his superiors, and did not sayanything to Stanford, even, apparently, when he informedStanford of the merit increase.Kenneth W. Hierman took over as first-shift foreman,supervising Stanford, as of June 28. He testified thatpractically from the beginning he found Stanford's workdeficient.Sometime after becoming first-shift foreman,Hierman gave Stanford an undated, handwritten list of thespecific duties of the material handler's job. He discussedthis list, item by item, with Stanford. Hierman testified thaton the same day he prepared a formal "informationreport" concerning Stanford's performance. Respondentintroduced the report, with the handwritten list of theduties of the job attached. The text of that report reads:Idon't feel thatWillie is doing his job properly. Hedoes not keep material supplied to the various workstations until it is too late and the operators have toeither stand and wait on him or do their own moving.Assuming that Willie didn't understand his duties, Iask him to come into the meeting room and we satdown and talked about his job and I outlined his dutiesand told him what we expected of him. We also talkedabout his standing around and talking too much whenthere was lots of work to be done.The report bears the date July 15 and is signed byHierman, Paul, and Robert Guengerich, who arrived inSulligent as the new plant manager on July 14,Hiermantestified that he discussed the report with Paul, "[a]t thetime [he] made it out." Guengerich testified that he saw thereport the week following July 16 and 17. The printedreport form has a line for the employee's signature. Paultestifiedthat such reports are "always" shown to theemployees and Hierman testified that foremen are suppos-ed to show them to the employees concerned but he doesnot always do so. It is undisputed that this report was notshown to Stanford. As hereafter set forth, the accuracy ofthe date on this report is doubtful.Guengerich, accompanied by Ned Snow, Respondent'sdirector of management action staff, had amved to takeover as plant manager in Sulligent on July 14. They spentthe first few days observing the operations. According toGuengerich, his first negative "observations" concerned"the lack of work . . . the general disorder in the newfactory, and . . . [the] material handling procedure... .He and Snow discussed the matter on July 16 and again onJuly 17, when they called Paul in to join the discussion.Guengerich testified thatRespondent's "productioninventory records indicated" that there were about 15excess employees. Learning that six additional employeeswere scheduled to report for work on Monday, July 19,Guengerich and Snow asked Paul to cancel those hirings.Paul did stop three of the prospective employees fromreporting.According to Paul, the other two had alreadyserved their termination notice periods at their former jobs.Guengerich testified that on July 17 they reviewed a "list ofemployees and probationary employees" and finallyagreed to permit the two employees to report on Mondaybecause they "agreed there was some uncertainty in thework loads." According to Paul, at the July 17 meetingSnow complained that no probationary employees hadbeen discharged within the past 90 days. Thereupon a listof employees was produced and they "discussed all theentire group of employees" and thejobs, including materialmoving. Guengerich said that that job could be eliminatedbecause the material-handling system was to be changedand "the job hasn't been performed as it should be." Thereisno suggestion that any reference was made to any"information report" on Stanford.Stanford testified, without contradiction, that he signed aunion card, on Bradley's solicitation, on Monday, July 19.As previously found, around the beginning of AugustStanford revealed this fact to Maddox.Respondent introduced into evidence an "informationreport" dated August 5 concerning Stanford. It is signed byHierman as the supervisor and countersigned by Guenge-rich and Paul. The text reads:Willie seems to know what his job is but he wouldrather visit, than try to keep his work up. We have toask him to straighten areas that he is supposed to keepstraight.And hunt him when we need things moved.Hierman testified that this report was occasioned by hishaving seen Stanford, without his forktruck, standingwatching some steel being unloaded on the loadingplatform. Hierman rebuked Stanford, who returned to hiswork forthwith. Stanford testified that at the time inquestion he was taking a permissible break. There are noset times for breaks at the plant, employees being at libertyto take short breaks for drinking soft drinks or using therestroom at their convenience.As was true with the one dated July 15, this report wasnot shown to or discussed with Stanford and the line forthe employee's signature is blank. Again Hierman ex-plained his failure to show the report to Stanford by stating16This suggestionwas apparentlyimplemented in substance when themethod of handling materials was revisedaround October1, some 6 weeksafter Stanford's discharge. HYSTERCOMPANYthat it had been made out after Stanford had left for theday.But Hierman conceded that supervisors are notrequired to submit such reports to the personnel office theday they are prepared. Guengerich testified that he sawand read that report on August 6. The accuracy of this dateon this second report is also questionable.According to Respondent, Snow, having left the Sulli-gent plant around July 23, returned on August 16.Guengench testified that around 1 p.m. on August 17, ashe and Snow were returning to the plant from lunch, theysaw Stanford standing around on the shipping dock,outside the plant. Nothing was said to Stanford at thattime.Guengerich and Snow proceeded into the office,where Snow proceeded to berate Guengerich. According toGuengench, Snow was particularly irate because nobodyhad been discharged since his prior visit. Snow said, as hehad in July, that his extensive experience taught that it wasimpossible for any management to hire as probationaryemployees only workers who eventually proved satisfacto-ry.Snow was especially disturbed that no probationaryemployees had been terminated, while, as previously noted,two new employees had been taken on as of July 19. Paulwas summoned to join the discussion and he also wascriticized.Then, concluding this conference, Snow askedGuengench "when [he] was going to do something aboutthismaterial handling situation." However, according toGuengerich, a change in the system had been decided on inJuly and its effectuation had to await receipt of a secondwalkie handtruck, which had been ordered.According to Guengerich, the discussion between himand Snow resumed on August 18. In this connection,Guengerich testified:[Snow] and [I] entered into the conversation again onprobationary employees and material handling me-thods, and we called Billy Paul into the office andasked him about Willis Stanford, instructed Billy to gogetWillis' personnel file and return and we sat thereand reviewed his performance from his personnel file.Foreman Hierman was then at home having that daystarted a 10-day vacation. At Guengerich's request, Paulcalled Hierman into the office. Guengench testified:...Kenny [Hierman] came into work and into myoffice.We discussed our problem, handed KennyWillis' folder and asked him to read it and tell me if thisman was going to make it. Kenny read through it andsaid ... "He's just not really doing any better. Hevisits too much, talks too much, he constantly has to bebadgered to move material." So I told Kenny to thinkabout it, we were going to go to lunch. After lunch wewould get back together and talk about it some more. Ireturned from lunch and Kenny said, "We're going tohave to turn him loose." I agreed.Hierman prepared a "termination report" and an "inform-ation report," which were then countersigned by Guenge-richand Paul. The termination report indicates thatStanford was being discharged for unsatisfactory work andthat he would not be rehired. The written text reads:Willie spends to much time visiting with anybody that17 Stanford testified that the termination report in the record was not thesame as that shown to him at the time of the discharge It appears likely,however, that he simply had failed to read the continuation of the remarks201will talk instead of working. We have talked about thisbefore but any improvement is only temporary. Willisis on a probationary period and [continued on reverseside]we feel that it is unfair to keep him any longerwhen he don't seem able to adapt to our work.17The accompanying "information report" reads:Willie is still spending to much time visiting instead ofworking. I don't feel that Willie has a desire to do hiswork or utilize his time, and unless some body wouldhave the time to direct his every move I don't feel thathe will ever become a good employ [sic].Shortly before the end of the shift Hierman calledStanford into the office, informed him of the discharge,showed him the termination reports, and solicited hiswritten statement and signature.Stanford refused to sign.According to Stanford, Hierman said that there wasnothing personal involved.Hierman corroborated the absence of any "hard feel-ings."Stanford reminded Hierman that sometime previ-ously Hierman had offered Stanford a transfer to opera-tion of a machine, at which position he could make moremoney than he was making as the material moveman.Stanford, having refused that offer when it was made,suggested he could now be put at a machine off by himself,where he could not talk to other employees. Hiermanrejected the suggestion.At his request, Stanford then spoke to Guengench.Guengerichmaintained that the decision to dischargeStanford had been made by Hierman and Guengerich felthe had to back up the discriminatory decisions of first-linesupervisors.He also rejected Stanford's suggestion of atransfer to a machine. Stanford testified that Guengerichoffered to provide a recommendation if needed.c.Discussion(1)Claimed overstaffingHierman testified that when he was called into the planton August 18 Guengerich said "that we had too manyemployees and we had to cut some down." However,Guengerich testified that he "would not say [they] had lackof work" at that time. As Respondent itself says in its brief,"the employment picture had improved by the time ofStanford'sdischarge."According to Respondent, thenumber of "excess" employees had declined from 15 to 5,atmost, despite the fact that two new employees hadreported for work on July 19 and no employees had beenterminated.Guengench testified that shortly after he arrived at theplant in July, accompanied by Snow, he addressed theemployees, saying that, while there was then an apparentlack of work,managementhad great hopes for expansionand would be devoting considerable effort toincreasingthework of the plant. According to his testimony, thethrust of his remarkswas reassuranceto the employees,with no intimation of any anticipated reduction in force,either permanent or temporary.18 Such assurances wererepeated at employeemeetings,which are held at approxi-on the back of the form18Guengench testified"All I said was, I reassured them You know, I'mnew on the scene, what I saw I liked,as you know the plant was, designed to(Continued) 202DECISIONSOF NATIONALLABOR RELATIONS BOARDmately monthly intervals. Respondent consistently madepublic statements concerning anticipated growth.The fact is that by September Respondent's net employ-ment level had increased by three employees.19 By the timeof the hearing, in November, employment had risen from70 to 100.(2)Undischarged employeesAt the hearing Respondent attempted to introduce intoevidence certain employee production records, the purposeof the offer being, in the words of Respondent's counsel, to"prove that Mr. Carruth is substantially ... below theperformance of other employees listed on the document."Respondent argues that Carruth was probably the mostactive union supporter and "was vulnerable to dischargeon the basis of his performance being marginal." Fromthese facts Respondent apparently argues that Carruth'scontinued employment negatives an antiunion motivationin Stanford's discharge.It isperhaps more reasonable to argue that the retentionof Carruth despite his "marginal" performance seriouslyunderminesRespondent'sinsistence that inefficiencyvirtually required Stanford's discharge, particularly whenCarruth's allegedly inferior productivity coincided with theperiod in which Respondent contends the plant had some15extra employees. In any event, it has long beenrecognized that an employer's failure to discharge all unionactivists does not negative an antiunion motivation fordischarges shown. "A violation of the Act does not need tobe wholesale to be a violation."N.L.R.B. v. Puerto RicoTelephoneCo.,357 F.2d 919 (C.A. 1). "The fact thatrespondent retained some union employees does notexculpate him from the charge of discrimination as to thosedischarged."N.L.R.B. v. Nabors Co.,196 F.2d 276 (C.A. 5),cert. denied 344 U.S. 865.Finally, itmay be observed Stanford is the onlyindividual employee whose union sympathies were showntohave been known to Respondent. According toRespondent'switnesses,Carruth had voluntarily disa-vowed any such sympathy.(3)Alleged "elimination" of Stanford's jobAfter Stanford's summary discharge on August 18material handling was performed on a somewhat makeshiftbasis.For a week or so the forklift was operated by asummer employee who was unable to operate his machinebecause of an injury. Around the end of August thatemployee left Respondent's employ to return to school.Thereafter the forklift was operated by employees whowere temporarily out of work or by machine operators toobtain their own parts.20Around October 1 the system was changed so that aexpand and that'swhat I was going to put my efforts to bring more workinto support the overhead I told them that we did have a lack of work inhouse, for people not to get excited about it,my every effortwould be spentgettingworkinto the house."19According to Paul, two employees were hired in July, two in August,and six in September,six employees quit in July and August Stanford wasthe only employee discharged.20This fact reinforces the conclusion heretofore reached that there wereno "excess" employees at the time of Stanford's dischargeforklift truck brought the material from outside to a supplyarea within the plant, from which individual operators gottheir ownmaterials,using battery-powered, hand-directedtrucks. The forklift truck was used for moving materials orproducts within the production areas only upon specificrequest, on infrequent occasions. The forklift operator'stitleis"materialsupplyman," rather than "materialmoveman," which had been the designation of Stanford'sposition.The revised job was not underHierman'sjurisdiction, but ratherassignedto the inventory supplydepartment. The revised position does not entail movingmaterial or products within the production area and, so faras appears, the successor employee is not charged withkeeping the interior of the plantin a neat andorderlycondition. The new employee has somewhat more invento-ry responsibilities than Stanford had had. The record issilent as to whether Vaughn, the present material supplyman, was previously employed by Respondent and, if so,what his prior job was.The evidence thus establishes that, while Stanford's jobwas somewhat revised, it was not eliminated. An employeenow works full time supplying materials for the machinesremoving finished products, and providing and removingclipbarrels.As did Stanford, he uses a forklift truck.Even is it be assumed that Stanford's job was "eliminat-ed," such elimination could not practically occur untilthere was a viable alternative method of handling materi-als.The existing method was continued until the newequipment arrived around October 1. Thus, the alleged"elimination" of the job could not explain Stanford'sprecipitous discharge on August 18.(4) Stanford's "probationary"statusRespondent's emphasis of Stanford's "probationary"status deserves some analysis. First, it should be noted thatRespondent's employee handbook does not refer to"probationary" employees as such; nor does it specificallystate that unsatisfactory employees will not be retainedbeyond 90 days. All it says is that persons who do not meetproduction standards by the end of 90 days will be subjectto"disciplinaryaction."Therewere no "productionstandards" applicable to Stanford's job. So far as thepresent record indicates, the major effect of an employee'shaving completed 90 days is that his wage is then raised tothe level established for the particular job he is thenperforming, as distinguished from the lower wage range atwhich new employees work.Inpractice "probationary" employees are no morevulnerable to discharge than are "regular" employees.Since Respondent entered thearea, it has discharged more"regular" than "probationary" employees.21Stanford had received a merit increase effective July 5, amonth after starting to work. To minimize the probative21Paul's testimony was "Q. (By theTrial Examiner). Did you testifythat fourprobationaryemployees in addition to Stanford have been fired9A No, ma'am,eight, including-Now, I'malmost positiveit's eight I wouldhave to actually look at mypersonnelrecords to knowQ Have anybeenfired who have beenthere more than90 days? A Yes, ma'am Q Howmany9 A Oh, another 10, 12, 15 maybe.Again,I'd have to look About25-28 people haveeither been terminated or resigned since we started Q.I'm talking aboutthose justterminatedinvoluntarily Fired. A.Well, wediscussed withthem, we felt that involuntarilyfuture would be greater HYSTER COMPANY203effect of this fact, Respondent maintains that, at least priortoGuengerich's arrival, 80 percent of the probationaryemployees had received merit raises during their proba-tionary periods. If that is accepted as true, the necessaryinference is that employees not receiving such increasewere notoriously or hopelessly unsatisfactory. Yet there isno evidence that such employees, or any of them, weredischarged.Employee Richard Hargett, called by Respondent,testified that he had received a merit increase when he wasshifted from an unskilled job to skilled maintenance work.He testified: ". . . your merit increases would be by howyou could do your job. If you did a real good job and theythought you were performing real good you would get amerit raise after so many days, after say 30 days or twomonths or something like that." Thus, at least employeeHargett did not consider merit increases as routine forprobationary employees.22There is no evidence that Stanford was ever warned ofpossibledischarge or other disciplinary action if hisperformance did not reach a satisfactory level by the endof a so-called probationary period. If a probationaryemployee had been performing well enough to receive amerit increase, one would reasonably expect that he wouldbe warned of his precarious plight. Hierman maintainedthat he did not even know that Stanford had received amerit increase-a fact which casts considerable doubt onthe alleged practice of periodically reviewing probationaryemployees.(5) Stanford's alleged deficienciesAs previously observed, Butler testified that he noticed a"gradual" decline in Stanford's performance between June22 and 26. He further testified that thereafter he hadoccasion to observe inadequate performance by Stanford.However, Butler did not mention this to Stanford or,apparently, to anybody else. He did nothing to counter-mand his recommendation of a merit increase.Hierman testified that at least once every day he had totell Stanford to do something. And Hierman said that veryoften he had to go find Stanford to have material deliveredtoemployeeswho were waiting for them. Hiermanmaintainedthat frequently it took him up to10 minutes tolocate Stanford and that 50 percent of the time Stanfordwould be found talking to some employee. On cross-examination,however, Hierman conceded that Stanford'sjob required him to move around the plant, and, because ofthe distances involved, it could take Hierman as much as10 minutes to find Stanford when he was doing preciselywhat he was supposed to be doing. And Hierman furtherconceded that it would be necessary for Stanford to talk toother employees in the course of his duties.discussed with them,we felt thatinvoluntarily . .future would be greaterelsewhere"Respondentdid not produce any employment records22Paul testified thatshortly after arriving Guengenchannounced achange,under whichemployees would henceforth not be evaluated until theend of their first 90 daysbecause "youcan't determineifa man really isdeserving of an increaseuntil his 90-day probationary period is over"Guengench did not testify to any such change23As saidby Trial Examiner Ohlbaum inFederal Envelope Co, 147NLRB 1031,also takeninto account that all[the specifiedwitnesses 1 are still employedby Respondent and therefore, by testifying asAlthough working under the supervision of Butler andthen Hierman, Stanford also had to service the employeesworking under Foreman Frank Seripin. On direct exami-nation Seripin testified that he often had to look forStanford and that 25 percent to 30 percent of the time hefound Stanford off his forklift, standing talking toemployees. According to Seripin, there was no need forStanford to leave his truck to talk to the machineoperators. Seripin later raised to 75 percent the number oftimesStanford was found off his truck, standing talking toemployees. The discrepancy was unexplained. Seripin andHierman testified that Seripin spoke to Hierman about theproblem on two occasions, once in the first week of Julyand once toward the latter part of July. Seripin's allegeddissatisfaction, however, was never noted in Stanford'spersonnel file.Most significant is Hie-man's testimony that he haddaily complaints from machine operators who, paid on anincentive basis, were being prejudiced by Stanford's failuretokeep them supplied with materials when needed.Although Respondent called three employeesas witnesses,none of them was questioned concerning Stanford's work.Therewas no corroboration of Hierman's testimonyconcerning employee complaints. On the other hand, theGeneral Counsel presented two employee witnesses whotestified unequivocally that Stanford performed efficientlyand kept them properly supplied.Respondent would apparentlyseektodiscount theGeneral Counsel's testimony and excuse Respondent'sfailure to present primary evidence of employee complaintson the ground that, in the words of Respondent's brief, "itis generally inferred that employee witnesses will testify incorroboration of other employeewitnesses."But theestablished presumption is to the contrary. SeeBush Hog,Inc.,161NLRB 1575, 1580, enfd. 405 F.2d 755 (C.A. 5).23According to Paul, the two employees who testified toStanford's efficientperformance had previously disavowedany union sympathies. It is unlikely that such personswould voluntarily give false testimony adverse to Respon-dent.As previously noted, Stanford was never warned that hisperformance was so poor as to place him in jeopardy ofdischarge or disciplinary action. On the other hand,according to Paul, Stanford was specifically warned twiceinJuly that, as set forth in Respondent's employeehandbook, "Excessive garnishments of wage assignments"might "be cause for disciplinary action." These warningswere given when Stanford's uncle suggested that he mightgarnish Stanford's wages if Stanford did not turn over theproceeds from a horse that Stanford had sold for the uncle.No garnishment was brought, so the incident could notserve tojustify Stanford's discharge.24Respondent contends that Stanford failed to fulfill histhey did ina sense exposed themselves to economic peril in the form of jobretaliationof various varieties,and that their testimony in that sense wascontrary totheir own best interests,so to speak" Cf.N LR.B v GisselPacking Co,395 U S 575, 608, "Wealso accept the observation thatemployeesare morelikely than not, manymonths after a card drive and inresponseto questions by companycounsel, to give testimony damaging tothe union,particularly where companyofficialshave previouslythreatenedreprisals for unionactivity in violation of §8(a)(1)."24In its brief Respondent argues that Paul's warningStanfordabout thepossible effect of garnishments"shows the Company's desire to have helped(Continued) 204DECISIONSOF NATIONALLABOR RELATIONS BOARDobligation before leaving work each day to see that themachines were all supplied with sufficient materials for thesecond and third shifts. Hierman testified that Stanfordwas supposed to do this but never did, and that Hiermanhad spoken to him about this deficiency. Although thehandwritten list of Stanford's duties does list the require-ment, Stanford denied having had this responsibility.Nobody explained how the obligation could have beenmet. So far as appears, it would have presented considera-ble difficulty, since there was then no storage area withinthe plant and the evidence clearly indicates that there wassufficient space at each machine only for the material thenbeing worked on. It was for this reason presumably that itwas so important that Stanford not delay in removingfinished products and full chip barrels and promptlysupply new material and empty chip barrels when needed.Apparently machine operators could not be (or at leastwere not) supplied at one time with sufficient material forthe entire shift. The shortage of space at the machines wasthe prime reason for Respondent's insisting upon Stan-ford's seeing that tote boxes were kept out of the aisles andfor the ultimate decision to discontinue the use of a forklifttruck for internal movement of material. In any event,Guengench indicated that the first-shift material handlerwas not required to service the other two shifts. Indescribing the temporary makeshift operation followingStanford's discharge.Guengerich testified that the first-shiftmachine operators obtained their own materials-"Just like on the second and third shifts." Finally, itshould be noted that Stanford's failure to supply materialsfor the second and third shifts is not referred to on thetermination report or on any of the three "informationreports" introduced into evidence by Respondent.The evidence does establish that sometime after Hier-man became first-shift foreman he did talk with Stanfordand gave him a handwritten list of his specific duties.Stanford conceded that this was helpful to him. Accordingto Stanford, Hierman did not then "chew" Stanford "out."The employee report referring to this list corroboratesStanford's view, saying that the list was provided becauseHierman [a]ssum[ed] that Willie didn't understand hisduties." Stanford on his part acknowledged that Hiermanhad once spoken about Stanford's spending too much timetalking to employees. Hierman, who testified that he hadspoken about the matter more often, conceded that oneach occasion the conversation was very brief andStanford immediately went about his work. There was noaffirmative evidence that Stanford's excessive talking toother employees was for extended periods or unrelated tohis work. Hierman conceded that, to some extent at least, itwas necessary for Stanford to talk to other employees inthe line of duty. Hierman did not specifically corroborateSeripin's view that it was unncessary for Stanford to get offhis truck for such talk. And even Seripin failed to testifythat alighting from the truck would itself cause anysubstantial delay.Stanford testified that in his termination interview withGuengerich Stanford referred to a recent "gripe session" inwhich "someone mentioned they needed another forklift,and a lot of times [Stanford] was tied up doing stuff,working," and Guengerich "said he was working on that."This testimony was uncontradicted. It may be inferred thatthe revised system of handling materials was the result ofGuengerich's "working on" the problem.The evidence as a whole fails to establish that Stanford'sperformance or conduct was so deficient as reasonably tolead to summary discharge without warning or notice. Ifhisperformance was short of fully meeting the plant'sneeds, the major problem lay in the inadequacy of theestablishedmethod for handling materials, as evidenceSnow's and Guengench's almost immediate decision torevise and administratively reorganize the system.(6)The circumstances of the dischargeThe immediate circumstances of the discharge requireanalysis. As heretofore noted, Hierman was called into theplant from his vacation. The explanation that Respondentwas desirous of effectuating the termination, if there was tobe one, before Stanford's "probationary" period ended isnot entirely convincing. One is tempted to ask why thematter could not be left for Hier man's return on August30, a day or two before the end of Stanford's first 90 days.If the discharge could be effected so expeditiously onAugust 18, presumably it could be done on August 30 or31.Significant questions are why Hierman's presence wasrequired at all and why he had to review Stanford'spersonnel file before he could express an opinion as towhether Stanford was "going to make it." If the informa-tion reports dated July 15 and August 5 (and signed byGuengerich) were in Stanford's personnel file, it is difficultto understand what further information Guengench andSnow needed. If necessary, Hierman could have beenasked on the telephone if Stanford had shown any recentimprovement. If, as Hierman testified, the need to criticizeStanford on at least a daily basis had persisted unabated,there is no apparent reason for his having to review thepersonnel file before expressing his opinion. Hiermantestified that before being called into the plant on August18 he had no intention of firing Stanford. On the contrary,he had previously offered Stanford a transfer to a jobwhere he could realize higher earnings. Hierman did notindicate what he found in the file that changed his mind.The only item in the file which Hierman presumably adnot prepared or previously seen was Butler's successfulrecommendation of a merit increase. That document couldhardly have led Hierman to decide in favor of discharge.And there is no suggestion that Butler's explanation orviews were solicited.The foregoing discussion necessarily leads to considera-tion of the "information reports" bearing the dates July 15and August 5, the existence of which was never disclosed toStanford.IfHierman had made out the first report at the sametime he prepared the undated list of Stanford's duties, it isreasonable to assume he would have shown it to Stanford.Stanford secure his job with Hyster" The Trial Examiner does not fullyunderstand why Respondent would want to help Stanford "secure his job"if,asRespondent contends, his work had been unsatisfactory for over amonth and the Company had decided to "eliminate" Stanford's job andwanted to discharge excess and/or "probationary" employees HYSTERCOMPANYOn the other hand, if he was sufficiently dissatisfied withStanford'swork to prepare the report, he would hardlyhave recorded his "assumption" that Stanford simply didnot fully understand his duties. Further, if the report hadbeen prepared by Hierman and read by Paul on July 15,presumably it would have been mentioned in the confer-ences on July 16 and 17, when Snow was allegedlycomplaining about the failure to discharge any "probation-ary" employees and the plant's overstaffing. And Guenge-rich would probably have taken some action the next week,when he said he saw and signed the report. This, it shouldbe added, was after Respondent maintains it had decidedto "eliminate" Stanford's job. Thus, the evidence as awhole casts considerable doubt on the accuracy of the July15 date appearing on the first information report.The second report is dated August 5. There is nosubstantial evidence that around that time Paul orGuengench, who signed the report, considered dischargingStanford despite Respondent's testimony that Snow hademphatically insisted on the necessity of dischargingunsatisfactory"probationary" employees.Paul'sandGuengerich's apparent ignorance of the report when Snowreturned to Sulligent in the middle of August leads theTrial Examiner to doubt whether that report was complet-ed on August 5, the date it bears.In any event, whenever the information reports wereprepared, they played no causative role in the discharge.The discharge was instigated by management personnel,who then were at great pains to place the onus onHierman.Since the change in the method of handling materialscould not be effectuated immediately, and in view ofGuengench's concession that there was no shortage ofwork at the time, the reasonable inference is thatmanagement's initiation of the discharge was motivated byunspoken and unrevealed considerations. The involvementof Hierman was designed to hide management's role so asto make it appear a routine operational event rather than a"policy" decision.The discharge came within a few days after Paul andMaddox returned from a vacation they had taken together.Whether the timing of Snow's second visit was purelycoincidental, it was providential. The entire sequence ofevents leads to the inference that Respondent was "makinga record" for the discharge of Stanford, who had admittedhis union sympathies to Maddox.d.ConclusionThe record as a whole, together with careful observationof the witnesses, leads the Trial Examiner to conclude thathigh-ranking management had Stanford discharged shortlyafter learning of his union sympathies and activities andfor the purpose of discouraging union membership, incontravention of Section 8(a)(3) and (1) of the Act.25 In the eventno exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National Labor Relations Board, the findings,conclusions,and recommendedOrderherein shall,as provided in Sec.CONCLUSIONS OF LAW2051.James Hill Maddox, chairman of the town council ofSulligent, Alabama, acted as agent of Respondent.2.By coercively interrogating employees concerningunion sympathies and activities; by soliciting an employeeto report on union activities; by threatening employeeswith discharge for supporting the Union; and by threaten-ing that the plant would close down or move away,if theemployees chose to be represented by the Union, Respon-dent, through Billy Paul, personnel manager of its plant inSulligent,Alabama, and James Hill Maddox, its agent,interfered with, restrained, and coerced employees in theexercise of their rights under Section 7 of the Act, therebyengaging in unfair labor practices within the meaning ofSection 8(a)(1).3.By discharging Willis Stanford on August 18, 1971,and failing and refusing to reinstate him thereafter,Respondent has engaged in and is engaging in an unfairlabor practice within the meaning of Section 8(a)(3) and (1)of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.5.The General Counsel has not shown by a preponder-ance of the evidence that Respondent has engaged in anyunfair labor practices other than those found above.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, the Trial Examiner will recommend thatRespondent be ordered to cease and desist therefrom andtake affirmative action of the type customarily ordered insuch cases.Having found that Respondent discnminatorily dis-chargedWillis Stanford in violation of Section 8(a)(3) ofthe Act, the Trial Examiner will recommend that Respon-dentbe required to offer him immediate and fullreinstatement,withbackpay, to be computed in themanner established in F.W.Woolworth Company,90NLRB 289, together with interest at 6 percent per annuminaccordance withIsisPlumbing & Heating Co.,138NLRB 716.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, the Trial Examiner hereby issues the followingrecommended: 25ORDERRespondent,HysterCompany, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating its employees concerningunion activities involving Respondent's plants in Sulligentand Beaverton, Alabama.(b) Threatening discharge of employees who sign unionauthorization cards.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes 206DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Threatening tomove away or close down theSulligent,Alabama, plant if the employees choose to berepresented by a labor organization.(d) Discouraging membership in United Steelworkers ofAmerica, AFL-CIO, or any other labor organization, bydischarging any employee or by discnnunating in anyother manner in regard to hire and tenure of employmentor any term or condition of employment.(e) In any like or related manner interfering with,restraining,or coercing employees in the exercise of theright to self-organization, to form or join labororganiza-tion, and to engage in any other concerted activity for thepurpose of collective bargaining or other mutual aid andprotection, or to refrain from any or all such activities.2.Take the following affirmative action, which isnecessary to effectuate the policies of the Act:(a)OfferWillisStanford immediate and completereinstatementto his former job or, if that position is nolonger in existence, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earnings hemay have suffered by reason of the discriminationagainsthim, in themanner setforth in "The Remedy" section ofthis Decision.(b) Notify Willis Stanford, if he is presently serving in theArmed Forces of the United States, of his right to fullreinstatementupon application after discharge from theArmed Forces, in accordance with the Selective ServiceAct and the Universal Military Training and Service Act,as amended.(c)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze and compute the amount of backpaydue under the terms of this recommended Order.(d)Post at its facilitiesin Sulligentand Beaverton,Alabama, copies of the attached notice marked "Appen-dix." 26 Copies of said notice, on forms provided by theRegionalDirector for Region 10, after being duly signedby Respondent's authorized representative, shall be postedby Respondent immediately upon receipt thereof, and bemaintainedby it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar asitallegesviolations of theAct not specifically found herein.26 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board."DatedByAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence,ithas been found that we violatedthe law and we have been told to post this notice aboutwhat we are committed to do.The Act givesall employees these rights:To organize themselvesTo form,join,or help unionsTo bargain as a group through a representativeof their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all of these things.We assure all of our employees that:WE WILL NOTdo anything that interferes with theserights.WE WILL NOTthreaten employees with plant closure,removal of our operations,discharge,or any othertypesof reprisalsifthey joinor support UnitedSteelworkers of America,AFL-CIO,or any other laborunion.WE WILL NOTunlawfully interrogate employeesconcerning their unionmembership,activities,ordesires,or concerning any union activities among ouremployees;and we will not request that employeesreport to us concerning any such activities.WE WILL NOTdischarge or otherwise discriminateagainst employees because they select the UnitedSteelworkers of America,AFL-CIO,or any other laborunion,as their collective-bargaining representative.WE WILL offerWillis Stanford immediate and fullreinstatement to his formerjob (or, if that job no longerexists,toa substantially equivalent job)withoutprejudice to his seniority or other rights and privileges.WE WILL make Willis Stanford whole for any loss ofearnings hemay have suffered by reason of hisdischarge by us on August 18, 1971, together withinterest.WE WILL notifyWillis Stanford,if currently servingin the Armed Forces of the United States,of his rightto full reinstatement upon application in accordancewith the Selective ServiceAct andtheUniversalMilitaryTraining and Service Act, as amended, afterhis discharge from theArmed Forces.HYSTER COMPANY(Employer)(Representative)(Title)This is an official noticeand must notbe defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial. HYSTER COMPANY207Any questions concerning this notice or compliance withPeachtree Building, Room 701, 730 Peachtree Street, NE.,itsprovisionsmay be directed to the Board's Office,Atlanta, Georgia 30308, Telephone 404-526-5760.